Citation Nr: 0944714	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
nasal disorder (to include asthma, sinus, and breathing 
problems).

2.  Entitlement to service connection for hardened and scaly 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran had active duty service from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for hardened and scaly feet 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The March 1999 Board decision denying service connection 
for claimed nasal disorder is final.

2.  Additional evidence associated with the claims file since 
the March 1999 Board decision is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a nasal disorder (to include asthma, 
sinusitis, and breathing problems) and/or does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a nasal 
disorder (to include asthma, sinus, and breathing problems).  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the RO provided notice to the Veteran in a 
September 2006 letter, issued prior to the decision on 
appeal, regarding what information and evidence is needed to 
substantiate his claim for service connection, to include the 
need to submit new and material evidence to reopen the claim 
involving the nasal disorder and advising the Veteran of the 
basis for the prior denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letter also advised as to what 
information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA, as 
well as providing the Veteran with notice of the information 
and evidence needed to establish a disability rating and an 
effective date should his claims for service connection be 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This claim was last adjudicated in October 2007.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran including service 
treatment records, VA treatment records and examination 
reports,  and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to his claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Veteran originally filed for service connection for his 
nasal disorder in September 1996, claimed as asthma and loss 
of sense of smell.  The RO issued a rating decision denying 
service connection in November 1996.  It denied reopening the 
claim for lack of new and material evidence in a January 1997 
rating decision.  The Veteran timely appealed this decision 
to the Board.  The Board issued a decision in March 1999 that 
denied service connection for a nasal disorder.  It was noted 
that the Veteran was not diagnosed with any disease 
associated with Agent Orange exposure, nor did the Veteran 
have any diagnosis or complaint of a nasal disorder during 
his military service.  It was further noted that there was no 
competent evidence presented showing bronchitis, asthma, 
sinusitis and loss of sense of smell that were due to 
service. 

The March 1999 Board decision is the last final denial.  See 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).  Therefore, new and material evidence is needed to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).

At the time of the March 1999 Board decision, the evidence 
consisted of private medical records, which showed that the 
Veteran had been treated for nasal polyps in March 1990, and 
a VA examination in October 1996, which diagnosed the Veteran 
with asthma and chronic sinusitis.  The Veteran's service 
treatment records were also of record, but did not reveal any 
treatment for any nasal disorder, or show any complaint of 
shortness of breath, wheezing, asthma, or any other nasal 
problem.  In fact, the Veteran's separation examination noted 
that the Veteran's nose and sinuses were normal.  It further 
noted that the Veteran did not have sinusitis or asthma.  The 
Veteran's service treatment records also showed that the 
Veteran was examined for re-enlistment into the Army reserve 
in December 1985.  On that examination, the Veteran's nose 
and sinuses were normal, and the Veteran noted that he did 
not have sinusitis or asthma at that time, which was 14 years 
after leaving service.

Since the March 1999 Board decision, the Veteran has 
submitted private medical records including a computerized 
tomography (CT) scan of his sinuses in July 1994, which 
showed a complete opacification of the frontal, ethmoid, 
maxillary and sphenoid sinuses.  He also submitted several 
breath flow tests from 1998 to 2006, which showed mild 
obstruction.  He submitted two other CT scans of his sinuses 
from September and December 2004.  Both of these CT scans 
noted opacification as noted in the July 1994 CT scan.  The 
December 2004 CT examiner, Dr. K. concluded that the CT 
showed pan sinusitis with a pattern suggestive of sinonasal 
polyposis.  The diagnosis in the September 2004 CT scan was 
similar.  Additionally, the Veteran submitted private medical 
records from Drs. M. and F., which chronicle both asthma and 
non-allergic rhinitis (referred to as vasomotor in the 
earlier treatment records) from October 1998 to September 
2006.  

Finally, the Board has received VA treatment records from 
October to December 2006 which indicate that the Veteran is 
currently receiving continuing treatment for asthma and 
allergies with nasal polyps.  

Upon review of the record, the Board finds that the Veteran's 
claim for service connection for a nasal disorder (including 
asthma, sinus, and breathing problems) should not be 
reopened.  The Veteran has not submitted new and material 
evidence which shows the conditions began in service or are 
related to service.  No evidence has been submitted showing 
the conditions during his military service or for many years 
after discharge from service.  Specifically, the Veteran 
submitted private medical evidence which documented continued 
nasal and asthma problems, 
which was a fact of record at the time of the prior denial.  
None of the additional evidence addresses whether or not the 
Veteran had any in-service complaints of a nasal/sinus/asthma 
problems during service.  Nor does the additional evidence 
show a continuity of symptomatology since the Veteran left 
service.  Rather, the evidence only confirms current 
treatment, beginning many years after discharge from service.  
Furthermore, the Veteran's assertion that his conditions are 
due to exposure to Agent Orange is not a new argument, as it 
was raised, considered and denied in the March 1999 Board 
decision.  

The additional evidence received since the last final denial 
does not provide any new insight into circumstances 
surrounding the origin of the Veteran's disability nor does 
it provide a link between the current disorder and service.  
See Hodge, supra.  Thus, the additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of doing so.  As the 
evidence is not new and material, the claim is not reopened 
and the appeal is denied.  See 38 C.F.R. § 3.156(a).

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a nasal disorder 
(including asthma, sinus, and breathing problems) is not 
reopened, and the appeal is denied.


REMAND

The Veteran has also claimed service connection for hardened 
and scaly feet.  He contends that his condition is a result 
of being in Vietnam during the monsoon season, and with the 
heat and humidity, his feet were always wet or damp.  

The Veteran's separation examination in March 1971 noted that 
the clinical evaluation of the feet was normal, and he 
specifically denied any skin diseases or foot trouble at that 
time.  Also, the Veteran's reenlistment examination in 
December 1985 indicated that clinical evaluation of the feet 
was normal.  The Veteran again denied any skin diseases or 
foot trouble at that time.  During a VA examination in 
October 1996 the Veteran denied any significant skin 
difficulties.

VA outpatient treatment records note the Veteran reporting he 
suffered from trench foot in service.  These records note a 
diagnosis of onychomycosis.  

The Veteran received a Combat Infantry Badge and a Purple 
Heart for his service during the Vietnam War.  The Veteran's 
report of suffering from skin problems of the feet in service 
is consistent with the circumstances, condition or hardship 
of such service, notwithstanding the fact that there is no 
official record of treatment for such in such service.  
38 U.S.C.A. § 1154(b) (West 2002).

As the record notes the Veteran's assertion of skin problems 
of the feet during combat service and the current presence of 
onychomycosis, the Board finds that a VA examination is 
necessary to adequately address the claim. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such an examination scheduled in 
conjunction with an original claim, the claim shall be 
decided based on the evidence of record.  38 C.F.R. § 3.655 
(2009).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following:

1.  Ask the Veteran to provide the names 
and addresses of any medical providers 
treating him for his foot condition.  
After securing any necessary release, the 
records should be requested and 
associated with the claims file.  In 
addition, obtain relevant VA treatment 
records dating since December 2006 from 
the Columbia, South Carolina VA 
healthcare system.

2.  The Veteran should be afforded a VA 
skin examination to determine the current 
nature of any skin condition on his feet 
and for an opinion as to whether it is 
related to service, to include exposure 
to warm and wet conditions therein.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current skin disorder of the feet is 
related to the Veteran's military 
service. 

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed. If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


